Title: To Benjamin Franklin from John Adams, 8 December 1781
From: Adams, John
To: Franklin, Benjamin


Sir,
Amsterdam Decr. 8th 1781.
This morning were brought me four Bills of Exchange drawn on Mr. Laurens on the 6th. of July 1780 for 550 Guilders each. I have desired time to write to your Excellency, and obtained it. But as there is a large Number of these Bills not yet arrived, and as they come in sometimes by single Bills, and generally in small Numbers at a time, it will be giving your Excellency much Trouble as well me, to write a Letter and an Answer upon every such Occasion. I should therefore be glad to have the honor of your Excellency’s general directions concerning these Bills of the 6th. of July 1780 drawn upon Mr. Laurens. It is not probable that any other Bills will ever be drawn upon me, or any one else in this department, until there is a Treaty, and an House appointed to be drawn upon with Funds ready to pay, that is in other words (notwithstanding any thing I can see to the contrary) until Doomsday.
I have delivered your Excellency’s Letter to Mr. de Neufville, which has alarmed him very much. He has been very importunate with me to write to your Excellency in his favor. I have advised him to write himself, and have given him no Encouragement. However I ought to say that by all I can learn he has not the commanding Interest in the Vessels: that the other Owners have it in their power to overrule him; and that it will not be his fault if your Excellency’s proposals are not complied with: and I presume that your sentiments of the Equity of withholding payment of the Bills were founded on the supposition, that Mr. de Neufville had the ruling Interest in the Concern. I am much afraid that protesting these Bills would be fatal to the House, and should be very loth that such a Misfortune should be attributed to an American Affair. The Bills being accepted must sooner or later be paid, and if protested for non payment with large additions for Interest and Damages.— As the Bills are accepted, an Action at Law might no doubt be supported against the Acceptor, unless he should avail himself of the Prerogative of a public Minister. This I cannot but think too delicate and sacred a thing to be made use of, but in very clear Cases, and therefore upon the whole I beg leave to submit to your Excellency my humble Advice, that the Bills should be paid, at the Expiration of their Term, at all Events.
I have offered Mr. de Neufville the Goods. He says in answer that he cannot take them: that he acted only on Commission: had delivered them on board of C. Gillon according to his Contract, and cannot now take them again.
To sell the Goods here would be attended with a loss of forty per Cent—such is the stagnation of business here as I am informed by disinterested Persons, and that the same Goods could not be again purchased in France without another very great loss. But to send them from hence in slow Vessels would be little better than giving them to the Enemy.
Inclosed are Copies of Mr. de Neufville’s Letter to the other Owners, their Answer, and his Letter to me accompanying them.
I have the honor to be Sir, your most obedient and most humble Servant
J. Adams
His Excellency Benjamin Franklin Esqr
 
Notation: Adams Dec. 8. 1781.
